      Case 1:20-cr-00087-DHB-BKE Document 20 Filed 10/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )            CR 120-087
                                               )
EZRA HATCHER, SR.                              )
SHERRY HATCHER                                 )
                                          __________

                                          ORDER
                                          __________

       Pursuant to the recently enacted Due Process Protections Act, Pub. L. 116-182, 134

Stat. 894 (2020), and its revisions to Federal Rule of Criminal Procedure 5(f)(1), id. § 2, the

Court hereby “confirms the disclosure obligation of the prosecutor under Brady v. Maryland,

373 U.S. 83 (1963) and its progeny . . .,” id. An exhaustive presentation of all the “possible

consequence of violating [this Order] under applicable law,” id., is not feasible in this context.

Beyond the obvious possibility of exposing the United States Attorney’s Office to charges of

prosecutorial misconduct, Brady violations also portend serious consequences to the

Government’s case. A prominent treatise summarizes these as including, but not limited to, a

new trial and, in particularly flagrant cases, dismissal. See 2 ANDREW D. LEIPOLD, FEDERAL

PRACTICE AND PROCEDURE § 256 (4th ed. 2020); cf. United States v. Nejad, ___ F. Supp. 3d

___, 2020 WL 5549931 (S.D.N.Y. Sept. 16, 2020) (explaining, in a case involving serious

misconduct by prosecutors, including withholding evidence, that “[t]he cost of such

Government misconduct is high. With each misstep the public faith in the criminal-justice

system further erodes. With each document wrongfully withheld, an innocent person faces the
      Case 1:20-cr-00087-DHB-BKE Document 20 Filed 10/29/20 Page 2 of 2



chance of a wrongful conviction. And with each unforced Government error, the likelihood

grows that a reviewing court will be forced to reverse a conviction or even dismiss an

indictment, resulting in wasted resources, delayed justice, and individuals guilty of crimes

potentially going unpunished.”). Given this confirmation, the Court anticipates that no

generalized motions seeking assurance of the Government’s compliance with its obligations

under Brady and its progeny will be necessary.

       SO ORDERED this 29th day of October, 2020, at Augusta, Georgia.




                                             2
